Hoffman, Judge,
concurring in part and dissenting in part.
{¶ 43} I concur in the majority’s analysis and disposition of appellant’s first, third, and fourth assignments of error.
{¶ 44} I further concur in the majority’s analysis and disposition of appellant’s second assignment of error, with the single exception of its disposition of the mortgage-interest deduction issue.
{¶ 45} While the trial court indicated that appellee would not be allowed to take both deductions, the final divorce decree specifically declares that support paid by appellee (directly to the mortgage holders) is tax deductible to appellee and taxable as income to appellant. 'While appellee conclusorily claims in its brief that appellee is unable to claim both under the Internal Revenue Code, I remain unconvinced in the absence of a specific reference to the applicable code section, particularly in light of the fact that appellant will have no legal interest in the property after her execution of the quitclaim deed.
{¶ 46} Accordingly, I would sustain this portion of appellant’s second assignment of error and upon remand, instruct the trial court to specifically declare appellant entitled to the mortgage-interest deduction for any payments constituting spousal support paid by appellee directly to the mortgage holders unless prohibited by the Internal Revenue Code. If prohibited, I would instruct the trial court to allow only that portion of the spousal-support payment that exceeds the deductible mortgage interest as taxable income to appellant and deductible by appellee.